CULLEN, Commissioner.
The circuit court dismissed, on the ground that it failed to state a claim on which relief could be granted, the complaint of a group of neighboring property owners attacking as illegal, arbitrary and capricious the action of the planning commission and the fiscal court of Fayette County in rezoning a particular tract of land from residential to commercial. The plaintiff property owners have appealed.
This is a companion cáse to Pierson Trapp Company v. Peak et al., Ky., 340 S.W.2d 456.
*462Motions to dismiss the appeal are overruled' for the' reasons 'stated in the opinion in the Pierson .Trapp Company case for overruling similar motions in that- case.
The complaint in the instant case contains the same allegations of illegal, arbitrary and capricious action as 'the complaint in the Pierson Trapp Company case, except that it does not allege that the zoning change constituted spot zoning. For the reasons stated in the opinion in the Pierson Trapp Company case it is our conclusion that the complaint here did not state a claim on .which relief could be granted, and that the circuit court properly dismissed the complaint.
The judgment is affirmed.